Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 22, 2021

                                           No. 04-21-00488-CR

                                 IN RE Joshua PACHECANO, Relator

                                           Original Proceeding 1

                                                  ORDER

        On November 5, 2021, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and has determined that it is now moot. Accordingly, the petition for
writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on December 22, 2021.


                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR11362, styled State of Texas v. Joshua Charles Pachecano, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.